DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 2/25/2021.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 2/25/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Ms. Katharina W. Schuster (Reg. No. 50,000) on May 21, 2021.  During the telephone conference, Ms. Schuster has agreed and authorized the Examiner to amend Claims 1, 8, and 15, and to cancel claims 5 and 12.

Claims
Claims 1-4, 7-11, 14-18, and 20 are allowed.
Replacing Claims 1, 8, and 15 and canceling claims 5 and 12 as following:
Claim 1:	 (Currently Amended) A system, comprising:
	an application gateway server computer communicatively connected to an application repository storing applications that communicate with backend systems, the application gateway server computer providing the backend systems with a policy-based content control mechanism for managing the applications that communicate with the backend systems and content that are managed by the backend systems and that have been downloaded or pushed to managed containers operating on client devices, the policy-based content control mechanism comprising rules that govern the applications that communicate with the backend systems and the content managed by the backend systems, the application gateway server computer and the application repository operating at a layer between the backend systems and the client devices, wherein the application gateway server computer is configured for determining which managed containers operating on the client devices store content that is subject to a policy or rule that has been updated by a backend system of the backend systems and for notifying those managed containers of a change to the policy or rule; and
	a client device comprising a processor and a managed container downloaded from a source on the Internet and executing on the processor, the managed container having a managed cache and configured for:
receiving a notice from the application gateway server computer concerning a rule set of the rules that governs an application of the applications that 
sending a connection request to the application gateway server computer, the connection request identifying and authenticating the managed container to the application gateway server computer;
retrieving, from the backend system of the backend systems via the application gateway server computer over the connection, the rule set that governs the application received or downloaded by the managed container from the application gateway server computer, wherein the rule set includes at least one of:
a rule controlling storage of data associated with the application, 
a rule controlling access to data associated with the application, or
a rule controlling update of data associated with the application;
providing a secure shell for the application received or downloaded by the managed container from the application gateway server computer, the application configured for communicating with the backend system of the backend systems through the secure shell provided by the managed container; and 
controlling the application and any data associated with the application stored in the managed cache of the managed container on the client device, the controlling comprising applying the rule set propagated from the backend system to the managed container on the client device via the application gateway server computer such that the application is remotely managed on the client device via the policy-based content control mechanism without having to go through any intermediary entity,

receiving a notice from the application gateway server computer concerning a new rule, a new policy, or a change to a policy or rule that governs content managed by the backend system of the backend systems and stored in the managed cache of the managed container; 
responsive to the notice, initiating a connection with the application gateway server computer;
retrieving the new rule, the new policy, or the change to the policy or rule from the application gateway server computer over the connection; and
applying the new rule, the new policy, or the change to the policy or rule to the content managed by the backend system of the backend systems and stored in the managed cache of the managed container on the client device such that the policy-based content control mechanism is extended to the managed container on the client device.

Claim 5:	(Cancelled).

Claim 8:	(Currently Amended) A method, comprising:
	receiving an application from an application gateway server computer communicatively connected to an application repository, backend systems, and client devices, the application gateway server computer configured for providing the backend systems with a policy-based content control mechanism for managing applications that communicate with the backend systems and content that are managed by the backend systems and that have been downloaded or pushed to managed containers operating on the client devices, the policy-based content control mechanism comprising rules that govern the applications that communicate with the backend , wherein the application gateway server computer is configured for determining which managed containers operating on the client devices store content that is subject to a policy or rule that has been updated by a backend system of the backend systems and for notifying those managed containers of a change to the policy or rule;
receiving, by the managed container on the client device, a notice from the application gateway server computer concerning a rule set of the rules that governs an application of the applications that communicate with the backend systems, the application received or downloaded by the managed container from the application gateway server computer and stored in a managed cache of the managed container;
sending a connection request to the application gateway server computer, the connection request identifying and authenticating the managed container to the application gateway server computer;
retrieving, by the managed container on the client device, from the backend system of the backend systems via the application gateway server computer over the connection, the rule set that governs the application received or downloaded by the managed container from the application gateway server computer, wherein the rule set includes at least one of:
a rule controlling storage of data associated with the application, 
a rule controlling access to data associated with the application, or
a rule controlling update of data associated with the application;

controlling, by the managed container on the client device, the application and any data associated with the application stored in the managed cache of the managed container on the client device the controlling comprising applying the rule set propagated from the backend system to the managed container on the client device through the application gateway server computer such that the application is remotely managed on the client device via the policy-based content control mechanism without having to go through any intermediary entity,
wherein the managed container performs:
receiving a notice from the application gateway server computer concerning a new rule, a new policy, or a change to a policy or rule that governs content managed by the backend system of the backend systems and stored in the managed cache of the managed container; 
responsive to the notice, initiating a connection with the application gateway server computer;
retrieving the new rule, the new policy, or the change to the policy or rule from the application gateway server computer over the connection; and
applying the new rule, the new policy, or the change to the policy or rule to the content managed by the backend system of the backend systems and stored in the managed cache of the managed container on the client device such that the policy-based content control mechanism is extended to the managed container on the client device.

Claim 12:	(Cancelled).

Claim 15:	(Currently Amended) A computer program product comprising a non-transitory computer-readable medium storing instructions, the instructions when translated by a processor of a user device implement a managed container downloaded from a source on the Internet, the managed container having a managed cache and configured for:
	receiving an application from an application gateway server computer communicatively connected to an application repository, backend systems, and user devices, the application gateway server computer configured for providing the backend systems with a policy-based content control mechanism for managing applications that communicate with the backend systems and content that are managed by the backend systems and that have been downloaded or pushed to managed containers operating on the user devices, the policy-based content control mechanism comprising rules that govern the applications that communicate with the backend systems and the content managed by the backend systems, the application gateway server computer and the application repository operating at a layer between the backend systems and the client devices, wherein the application gateway server computer is configured for determining which managed containers operating on the client devices store content that is subject to a policy or rule that has been updated by a backend system of the backend systems and for notifying those managed containers of a change to the policy or rule;
receiving a notice from the application gateway server computer concerning a rule set of the rules that governs an application of the applications that communicate with the backend systems, the application received or downloaded by the managed container from the application gateway 
sending a connection request to the application gateway server computer, the connection request identifying and authenticating the managed container to the application gateway server computer;
retrieving, from the backend system of the backend systems via the application gateway server computer over the connection, the rule set that governs the application received or downloaded by the managed container from the application gateway server computer, wherein the rule set includes at least one of:
a rule controlling storage of data associated with the application, 
a rule controlling access to data associated with the application, or
a rule controlling update of data associated with the application;
providing a secure shell for the application received or downloaded by the managed container from the application gateway server computer, the application configured for communicating with the backend system of the backend systems through the secure shell provided by the managed container; and 
controlling the application and any data associated with the application stored in the managed cache of the managed container on the user device, the controlling comprising applying the rule set propagated from the backend system to the managed container on the client device through the application gateway server computer such that the application is remotely managed on the client device via the policy-based content control mechanism without having to go through any intermediary entity,
wherein the managed container performs:

responsive to the notice, initiating a connection with the application gateway server computer;
retrieving the new rule, the new policy, or the change to the policy or rule from the application gateway server computer over the connection; and
applying the new rule, the new policy, or the change to the policy or rule to the content managed by the backend system of the backend systems and stored in the managed cache of the managed container on the client device such that the policy-based content control mechanism is extended to the managed container on the client device.


Examiner's Statement of reason for Allowance
Claims 1-4, 7-11, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, a system and a computer program product comprising a non-transitory computer-readable medium.  Embodiments of an application gateway architecture may include an application gateway server computer communicatively connected to backend systems and client devices operating on different platforms. The application gateway server computer may include application programming interfaces and services configured for communicating with the backend 
The closest prior art, as previously recited, Barton (US20140109174), Yankovich (US20030110443), Koneru (US20130298185), and Hitomi (US20080109876), are also generally directed to various aspects of enterprise network architectures having a gateway communicatively coupled to a container on a client device.  However, none of Barton, Yankovich, Koneru, and Hitomi teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, and 15.  For example, none of the cited prior art teaches or suggest the steps of an application gateway server computer communicatively connected to an application repository storing applications that communicate with backend systems, wherein the application gateway server computer is configured for determining which managed containers operating on the client devices store content that is subject to a policy or rule that has been updated by a backend system of the backend systems and for notifying those managed containers of a change to the policy or rule; and a client device comprising a processor and a managed container downloaded from a source on the Internet and executing on the processor, the managed container having a managed cache and configured for: receiving a notice from the application gateway server computer concerning a rule set of the rules that governs an application of the applications that communicate with the backend systems; retrieving, from the backend system of the backend systems via the application gateway server computer over the connection, the rule set that governs the application received or downloaded by the managed container from the application gateway server computer; providing a secure shell for the application received or downloaded by the managed container from the application gateway server computer, the application configured for communicating with the backend system of the backend systems through the secure shell provided by the managed container; and wherein the managed container performs: receiving a notice from the application gateway server computer ; responsive to the notice, initiating a connection with the application gateway server computer; retrieving the new rule, the new policy, or the change to the policy or rule from the application gateway server computer over the connection; and applying the new rule, the new policy, or the change to the policy or rule to the content managed by the backend system of the backend systems and stored in the managed cache of the managed container on the client device such that the policy-based content control mechanism is extended to the managed container on the client device.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J.M/Examiner, Art Unit 2439        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439